                                      Case 17-80757            Doc       Filed 05/08/20              Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1              Michael Courson
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Middle
 United States Bankruptcy Court for the: ______________________              NC
                                                                District of __________
                                                                             (State)
 Case number            17-80757
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Lodge Series III Trust
 Name of creditor: _______________________________________                                                           1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          9265____ ____ ____
                                                         ____                            Must be at least 21 days after date       06        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          596.61
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                           New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         5.250
                                                  _______________%                     New interest rate:          3.250
                                                                                                                   _______________%

                                                             494.18
                   Current principal and interest payment: $ _______________                                                 438.94
                                                                                       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
                                      Case 17-80757                      Doc         Filed 05/08/20         Page 2 of 7


Debtor 1         Michael Courson
                 _______________________________________________________                                                17-80757
                                                                                                 Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                 Date    05 03 2020
                                                                                                         ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                    Title   AUTHORIZED AGENT
                                                                                                         ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State        ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                             bknotifications@ghidottiberger.com
                                                                                                 Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                            page 2
                           Case 17-80757               Doc         Filed 05/08/20            Page 3 of 7
                                                                           BSI Financial Services
                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                           Titusville PA 16354
                                                                           Toll Free: 800-327-7861
                                                                           Fax: 814-217-1366
                                                                           myloanweb.com/BSI

     Licensed as Servis One, Inc. dba BSI Financial Services.

     March 21, 2020

     ESTATE OF BRENDA L COURSON
     6619 MOORES MILL RD
     C/O WILLIAM D GENTRY III
     ROUGEMONT NC 27572

                                                                                                   Loan Number:
                                                                                          Property Address: 369 MEGANS RUN
                                                                                                         ROXBORO NC 27573

     Dear ESTATE OF BRENDA L COURSON:

     Changes to Your Mortgage Interest Rate and Payments on 05/01/20

     Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 012 month(s) period during
     which your interest rate stayed the same. That period ends on 05/01/20, so on that date your
     interest rate and mortgage payment change. After that, your interest rate may change every 12
     month(s) for the rest of your loan term.


                                         Current Rate                                                    New Rate
                                     and Monthly Payment                                            and Monthly Payment
Interest Rate                             5.25000%                                                       3.25000%
Principal
                                            $     238.38                                                   $     287.85

Interest
                                            $     255.80                                                   $     151.09

Escrow (Taxes
and Insurance)                              $     157.67                                                   $     157.67

Total Monthly                                                                                            $ 596.61
                                            $     651.85
Payment                                                                                                due June 1, 2020


     Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a
     certain number of percentage points, called the “margin.” Under your loan agreement, your index
     rate is 0.38000% and your margin is 2.75000%. The 1 YEAR TREASURY is published Weekly in
     FEDERAL RESERVE.
     Licensed as Servis One, Inc. dba BSI Financial Services.

     BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).North Carolina
     Collection Agency Permit (# 112507).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
     discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
     that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
     demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
     such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                 Page 1 of 3
                      Case 17-80757               Doc         Filed 05/08/20            Page 4 of 7
                                                                      BSI Financial Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

Rate Limit(s): Your rate cannot go higher than 10.25000% over the life of the loan. Your rate can
change each year by no more than 2.00000%. We did not include an additional 0.00000% interest
rate increase to your new rate because a rate limit applied. This additional increase may be applied
to your interest rate when it adjusts again on 05/01/21.

New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
monthly payment. Your new payment is based on the 1 YEAR TREASURY, your margin, 2.75000%
your loan balance of $ 55,788.16, and your remaining loan term of 156 months.


Prepayment Penalty: None

If You Anticipate Problems Making Your Payments:
     • Contact the Customer Care Department at 1-800-327-7861 as soon as possible.
     • If you seek an alternative to upcoming changes to your interest rate and payment, the
        following options may be possible (most are subject to lender approval):
             • Refinance your loan.
             • Sell your home and use the proceeds to pay off your current loan.
             • Modify your loan terms with investor.
             • Payment forbearance temporarily gives you more time to pay your monthly
                payment.
     • If you would like contact information for counseling agencies or program in your area, call
        the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
        www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm, or the U. S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov . If you would like to contact
        information for state housing finance agency, contact U.S. Consumer Finance Protection
        Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp.


Should you have any questions regarding this notice, please reach out to JESSE MCCARTHY, you
Single Point of Contact for this loan, at 1-888-738-5873.

BSI Financial Services
314 S Franklin St, 2nd Floor
Titusville, PA 16354
NMLS # 38078; # 1195811

If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your
bankruptcy case or you have received a discharge of your personal liability for the obligation

Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).North Carolina
Collection Agency Permit (# 112507).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 2 of 3
                      Case 17-80757               Doc         Filed 05/08/20            Page 5 of 7
                                                                      BSI Financial Services
                                                                      314 S Franklin St. / Second Floor PO Box 517
                                                                      Titusville PA 16354
                                                                      Toll Free: 800-327-7861
                                                                      Fax: 814-217-1366
                                                                      myloanweb.com/BSI

identified in this letter, we may not and do not intend to pursue collection of that obligation from
you personally. If these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise,
please also note that despite any such bankruptcy filing, whatever rights we hold in the property
that secures the obligation remain unimpaired.
                                                                                                                  GR-2003-07242017_CA08082014




Licensed as Servis One, Inc. dba BSI Financial Services.

BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).North Carolina
Collection Agency Permit (# 112507).
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                            Page 3 of 3
                         Case 17-80757     Doc     Filed 05/08/20     Page 6 of 7



 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     L. Bryant Jaquez, Esq. (SBN 252125)
 2   GHIDOTTI | BERGER, LLP
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010
     Fax: (949) 427-2732
 5   bjaquez@ghidottiberger.com
 6
     Authorized Agent for Creditor
 7   U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                 MIDDLE DISTRICT OF NORTH CAROLINA – DURHAM DIVISION
10
11   In Re:                                               )   CASE NO.: 17-80757
12                                                        )
     Michael Courson,                                     )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
                     Case 17-80757        Doc     Filed 05/08/20      Page 7 of 7



 1   On May 8, 2020 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   Michael Courson                                      Richard M. Hutson, II
     369 Megan Run                                        Chapter 13 Office
 8
     Roxboro, NC 27574                                    3518 Westgate Drive
 9                                                        Suite 400
     Debtor’s Counsel                                     Durham, NC 27707
10   Joe Charles Weinberger, Jr.
11   118 N. Main St.
     P. O. Box 1215
12   Roxboro, NC 27573
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on May 8, 2020 at Santa Ana, California
20
     /s / Jeremy Romero
21   Jeremy Romero
22
23
24
25
26
27
28




                                                      2
                                      CERTIFICATE OF SERVICE
